          Case 2:19-cv-00510-CDJ Document 1 Filed 02/05/19 Page 1 of 3



LAW OFFICES OF DONNA DiPIETRO
By: William P. Barrett                            Attorney for Defendant,
Attorney I.D. No. 48475
1601 Market Street, Suite 1040                    Independence Tree
Philadelphia, PA 19103                            Service, LLC
(215)762-0400
barretw@nationwide.com
____________________________________
JESSE HERNANDEZ,                     :
4901 Stenton Ave., Apt. 407          :
Philadelphia, PA 19144               :
                                     :
               Plaintiff             :
                                     :
       v.                            :
                                     :
                                     :            NO. ____ cv ________________
INDEPENDENCE TREE SERVICE, LLC :
50 Senn Dr.                          :
Chester Springs, PA 19425            :
                                     :
And                                  :
                                     :
SOUTHEASTERN PENNSYLVANIA            :
TRANSPORTATION AUTHORITY             :
                  th
1234 Market St. 4 Floor              :
Philadelphia, PA 19107               :
                                     :
And                                  :
                                     :
NATIONAL RAILROAD PASSENGER :
CORPORATION d/b/a AMTRAK             :
60 Massachusetts Ave.                :
Washington, DC 20002                 :
                                     :
__________ Defendants                :

                                  NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1331 and U.S.C. § 1441(a), Defendant, Independence Construction

Corp. improperly named as Independence Tree Service, LLC, hereby removes to the United Stated

District Court for the Eastern District of Pennsylvania the case captioned Jesse Hernandez v.

Independence Tree Service, LLC., Philadelphia Court of Common Pleas, Civil Action No. 02689,

December 2018 term, and as grounds for removal states as follows:
          Case 2:19-cv-00510-CDJ Document 1 Filed 02/05/19 Page 2 of 3



       1. Amtrak has been named as a defendant in an action pending in the Philadelphia Court

           of Common Pleas, Civil Action No. 02689, December 2018 term.

       2. The above-reference action was commenced by the filing of a Complaint on December

           21, 2018. A copy of the Complaint is attached hereto as Exhibit A.

       3. The Complaint was delivered to Independence Construction Corp. on January 14, 2019.

       4. This Notice is being filed within 30 days of receipt of the initial pleading.

       5. Pursuant to 28 U.S.C. § 1441(a), this action can be removed to this Court because this

           Court has original jurisdiction over this action.

       6. The United States District Court for the Eastern District of Pennsylvania has original

           jurisdiction over this action pursuant to 28 U.S.C. § 1331 because Amtrak was created

           by an Act of Congress, 49 U.S.C. § 24101 et seq., and more than half of its corporate

           stock is owned by the federal government. See 28 U.S.C. § 1349.

       7. Pursuant to 28 U.S.C. § 1446(a), a copy of the pleadings served upon Defendant

           Independence Construction Corp. is attached hereto as Exhibit A.

       WHEREFORE, Defendant, Independence Construction Corp. improperly named as

Independence Tree Service, LLC, requests that the action now pending in the Philadelphia County

Court of Common Pleas be removed to the United Stated District Court for the Eastern District of



Pennsylvania.                                 BY:
                                                      WILLIAM P. BARRETT, ESQUIRE
                                                      Attorney for Defendant,
                                                      Independence Construction Corp.,
                                                      improperly named as Independence Tree
                                                      Service, LLC
Case 2:19-cv-00510-CDJ Document 1 Filed 02/05/19 Page 3 of 3




         EXHIBIT A
